Citation Nr: 0704788	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  96-20 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION


The veteran, who is the appellant, served on active duty in 
the United States Navy from November 1952 to September 1954.  
He retired from the Texas Air National Guard in July 1994. He 
had other periods of active duty from October 1990 to 
December 1991 in Southwest Asia, from January 1992 to May 
1992, and from October 1993 to January 1994.  He is a Persian 
Gulf veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 1995 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In August 1996, the veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of this hearing is of 
record. 

In November 2003 and in November 2005, the Board remanded the 
claim in order to obtain VA medical opinions.  As the 
requested development has been completed, no further action 
is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Hypertension was not affirmatively shown to have been present 
contemporaneous with the first period of active duty or was 
hypertension manifested to a compensable degree within one 
year of separation from the first period of active duty; 
there is clear and unmistakable evidence that elevated blood 
pressure readings, first documented in April 1990 during 
inactive duty training, pre-existed the second period of 
active duty and that elevated blood pressure did not increase 
in severity during that period of service; pre-existing 
hypertension did not increase in severity during the 
subsequent periods of active duty, and hypertension is 
otherwise unrelated to a disease, injury, or event of active 
service origin.  

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the first 
period of active duty, and service connection for 
hypertension may not be presumed to have been incurred in or 
aggravated by such service; elevated blood pressure, a sign 
of hypertension, pre-existed the second period of active duty 
and was not aggravated by that service, rebutting the 
presumption of soundness; and pre-exiting hypertension was 
not aggravated by subsequent periods of active duty, 
rebutting the presumption of soundness; hypertension was not 
incurred in a period of active duty for training; and 
hypertension is otherwise unrelated to a disease, injury, or 
event of active service origin.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1131, 1137, 1153, 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304(b), 3.306(a), 3.307, 3.309 (2006). 


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The initial rating decision by the RO in 1995 occurred before 
the enactment of the VCAA in November 2000.  As VCAA notice 
was not mandated at the time of the initial rating decision, 
the RO did not err in not providing such notice, but the 
veteran does have the right to VCAA content-complying notice 
and proper subsequent VA process.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 7-2004. 

The RO provided post-adjudication VCAA notice by letter, 
dated May 2003.  In the VCAA notice, the veteran was informed 
of the type of evidence needed to substantiate the claim of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was also notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general provision for the effective date of the 
claim, that is, the date of receipt of the claim.  

As for content of the VCAA notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 



To the extent that the VCAA notice did not include the 
criteria for rating the disability, as the Board is denying 
the claim, any question as to the disability rating is 
rendered moot and any defect with respect to the notice 
required under Dingess has not prejudiced the veteran's 
claim.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
The claim was then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in September 2006.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded a VA 
examination and a VA medical opinion has been obtained.   As 
the veteran has not identified any additional evidence 
pertinent to his claim, and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Evidence

The service medical records from the veteran's first period 
of active duty from November 1952 to September 1954 are not 
available.  

The available service medical records from the veteran's 
second and third periods of active duty from October 1990 to 
December 1991 and from January 1992 to May 1992, 
respectively, contain a single elevated blood pressure 
reading in July 1991 of 146/80. 

The service medical records from the veteran's fourth period 
of active duty from October 1993 to January 1994 are not 
available.

The medical records for Reserve Service, covering the period 
from 1957 to 1994, disclose that on April 10, 1987, the 
veteran was wearing a chemical warfare defense suit when he 
was overcome by the heat.  He became pale and diaphoretic.  
When he was evaluated by medical personnel, the veteran's 
blood pressure readings were 164/110, 164/110, 158/110, 
156/108, 152/104, 152/102, and 148/102.  The following day, 
the veteran's blood pressure was 132/88.  The veteran's duty 
code was other than active duty for training. 

On periodic flight physical examination on April 7, 1990, the 
blood pressure readings were 130/90, 140/90, and 132/100.  
The veteran was noted to have elevated blood pressure in the 
summary of defects and diagnoses.  On the following day, the 
blood pressure readings were 132/88 and 134/92.  The 
veteran's duty code was inactive duty training.  

On a flight physical on July 11, 1992, the blood pressure 
reading was 138/98 or 90.  The veteran's duty code was 
inactive duty training.  On a flight physical on June 5, 
1993, the blood pressure reading was 150/110.  No duty code 
is associated with this date. 

After service, in November 1994, blood pressure was 184/100.  
In April 1996, it was 173/100, and in June 1996 it was 
165/95.  

On VA examination in October 1996, the veteran stated he 
began taking medication for hypertension in July 1996.  The 
blood pressure readings were 154/100, 156/100, 150/100.  The 
diagnosis was essential hypertension.  

On VA examination in October 1997, the veteran gave a history 
of hypertension from 1992-1993.  The diagnosis was 
hypertension or borderline hypertension.   

VA and private medical records reflect subsequent treatment 
for hypertension.  In September 2000, the veteran had a 
myocardial infarction. 

On VA examination in June 2003, it was noted that the veteran 
had had elevated blood pressure since 1995. 

On VA examination in September 2004, after a review of the 
record, the VA examiner stated that the veteran's 
hypertension most likely beginning in the 1990s.  The 
examiner stated before June 5, 1993, the elevated blood 
pressure readings were intermittent and all the blood 
pressure readings after were elevated. 

In November 2005, the Board remanded the claim for an opinion 
as to whether hypertension increased in severity, that is, a 
change in the underlying pathology beyond natural 
progression, during the veteran's periods of service from 
October 1990 to December 1991, January 1992 to May 1992, or 
from October 1993 to January 1994.

In response to the Board's remand directive, in September 
2006, a VA physician reviewed the veteran's file.  The 
physician noted the following readings: April 7, 1990, 130/90 
and 132/100; April 8, 1990, 132/88 and 134/92; July 1991, 
146/80; June 1993, 150/110; in November 1994, 184/100; and in 
April 1996, 173/100); and in June 1996, 165/95.  The 
physician then found that the veteran's blood pressure first 
significantly increased in 1993 and then was sustained in 
1994 and 1996, which was not considered to be in excess of 
normal progression.  The physician expressed the opinion that 
the progression of the disease occurred in 1993, but not 
beyond natural progression.



Law and Regulations

The term "active service" includes active duty, any period 
of active duty for training  during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served continuously for ninety (90) days or 
more and hypertension becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b). 

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 
3.306(a).

Analysis

Where service medical records are unavailable, the Board has 
a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

For the first period of active duty from November 1952 to 
September 1954, the service medical records are not 
available, and the veteran was presumed to be in sound 
condition.  There is no medical evidence of hypertension from 
any other source contemporaneous with service or medical 
evidence of hypertension manifested to a degree of 10 percent 
or more within the one-year period following separation from 
service in September 1954.  

After service, the first post-service medical evidence of 
hypertension was in April 1990, more than 30 years after 
service in September 1954 and well beyond the one-year 
presumptive period, following the first period of service, 
for service connection for hypertension as a chronic disease 
under 38 U.S.C.A. § § 1112, 1137 and 38 C.F.R. §§ 3.307, 
3.309.  

The period without documented complaints of hypertension from 
1954 to 1990 is evidence against the claim that the current 
hypertension had onset during the first period of service, 
ending in September 1954.  Maxson v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom. Maxson v Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints).  Moreover, there is no medical 
evidence that links the current hypertension to the first 
period of service. service.  



After the first period of active duty, the veteran joined the 
Texas Air National Guard in 1954.  Elevated blood pressure 
readings were not documented in the medical records of the 
National Guard from 1957 to 1986.  In April 1987, the veteran 
was wearing a chemical warfare defense suit when he was 
overcome by the heat, when he was evaluated by medical 
personnel, several elevated blood pressure readings were 
recorded, but the following day the veteran's blood pressure 
was 132/88.  The incident did not occur during a period of an 
active duty for training.  

The record does show that on a periodic flight physical 
examination in April 1990, while on inactive duty training, 
elevated blood pressure readings were 130/90, 140/90, 
132/100, 132/88, and 134/92. 

A few months later in October 1990, the veteran's second 
period of active duty began and it was presumed that the 
veteran was in sound condition.  The available service 
medical records from the veteran's second period of active 
duty from October 1990 to December 1991 contain a single 
blood pressure reading of 146/80 in July 1991.  Under VA's 
Schedule for Rating Disabilities, diastolic pressure 
predominantly below 100 is noncompensable (38 C.F.R. Part 4, 
§ 104, Diagnostic Code (DC) 7101 (1996); diastolic pressure 
predominantly below 100 is noncompensable or systolic 
pressure predominantly below 160 is noncompensable (DC 7101 
currently as amended in 1998)). 

The record shows that prior to October 1990 and in July 1991 
the blood pressure readings were in the noncompensable range 
under either the old or current version on DC 7101.  In other 
words, there was no evidence of an increase in disability.  
Without evidence of an increase in disability during the 
second period of service, and in light of evidence of 
elevated blood pressure readings, documented several months 
prior to the second period of active duty, there is clear and 
unmistakable evidence that both elevated blood pressure 
readings pre-existed the second period of service and that 
the pre-existing elevated blood pressure readings were not 
aggravated by service, rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004). 

For the third period of active duty from January 1992 to May 
1992, in the absence of entrance examination report, the 
veteran is again presumed to be in sound condition.  The 
available service medical records from the veteran's third 
period of active duty from January 1992 to May 1992 do not 
contain blood pressure readings. Without evidence of an 
increase in disability during the third period of active duty 
and in light of evidence of elevated blood pressure readings, 
documented several months prior to the second period of 
active duty, there is clear and unmistakable evidence that 
both elevated blood pressure readings pre-existed the second 
period of service and that the pre-existing elevated blood 
pressure readings were not aggravated by the third period of 
active duty, again rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

On a flight physical on June 5, 1993, before the fourth 
period of active duty a blood pressure reading of 150/110 was 
recorded.  In the absence of an entrance examination report, 
the veteran was again presumed to be in sound condition for 
the fourth period of active duty from October 1993 to January 
1994.  There are no medical records available for the fourth 
period of active duty.  As for evidence of an increase in 
disability during the fourth period of active duty, one VA 
examiner in September 2004 stated that all blood pressure 
readings after June 5, 1993, were elevated. And a second VA 
examiner in September 2006 expressed the opinion that the 
progression of the disease occurred in 1993, but not beyond 
natural progression. 

Without evidence of an increase in disability beyond natural 
progression during the fourth period of active duty and in 
light of evidence of elevated blood pressure readings, 
documented several months prior to the second period of 
active duty, there is clear and unmistakable evidence that 
both elevated blood pressure readings pre-existed the second 
period of service and that the pre-existing elevated blood 
pressure readings were not aggravated by the fourth period of 
active duty, again rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111.  Wagner v. Principi, 370 F.3d 1089, 
1097 (Fed. Cir. 2004) (The Government may show a lack of 
aggravation by establishing there was no increase in 
disability during service or that the any increase in 
disability was due to the natural progress of the pre-
existing condition.). 

And there is no medical evidence to show that hypertension 
was the result of an injury or disease during a period of 
active duty for training, and the law does not provide VA 
disability compensation for a disease, such as hypertension, 
documented during inactive duty training.   

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence that that relates hypertension to active service, 
that is, to periods of active duty or periods of active duty 
for training, for the reasons articulated, the preponderance 
of the evidence is against the claim of service connection 
for hypertension, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hypertension is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


